Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00561-NRN

LEON JOHN KULASA,

Plaintiff,

v.

WYNDHAM VACATION RENTALS NORTH AMERICA, LLC,

Defendant.


                             ORDER ON
      DEFENDANT WYNDHAM VACATION RENTALS NORTH AMERICA, LLC’s
               MOTION FOR SUMMARY JUDGMENT (Dkt. #70)


N. REID NEUREITER
United States Magistrate Judge

        This matter is before me upon the consent of the parties to magistrate judge

jurisdiction (Dkt. #23) and the Order of Reference entered by Chief Judge Philip A.

Brimmer on May 23, 2019. Dkt. #24. Now before me is Defendant Wyndham Vacation

Rentals North America’s (“Wyndham” or “Defendant”) Motion for Summary Judgment

filed May 18, 2020. Dkt. #70. I have carefully considered the motion (Dkt. #70), Plaintiff

Leon John Kulasa’s Response (Dkt. #77), and the Defendant’s reply. See Dkt. #82. I

also considered additional information submitted by Mr. Kulasa. Dkt. # 89. I heard oral

argument from the parties (Dkt. #44) and have taken judicial notice of the file. Now

being fully informed and for the reasons discussed below, it is hereby ORDERED that

the subject motion (Dkt. #70) is GRANTED with respect to all claims.
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 2 of 17




                                     I. BACKGROUND

       Unless otherwise noted, the following facts are based on evidence viewed in the

most favorable light to the non-moving party, Mr. Kulasa, who proceeds pro se.

Wyndham’s motion for summary judgment includes a Statement of Undisputed Facts

(hereinafter “DSUF”) with references to the record as required by Rule 56. Pursuant to

Rule 56(e), where Mr. Kulasa fails to address Wyndham’s assertion of fact, I consider

the fact undisputed for the purposes of this motion.

       In November 2015, Mr. Kulasa began his employment with Wyndham in its

Keystone, Colorado location as a Guest Services Agent, a non-exempt, hourly position.

DSUF ¶ 1. At the time of hire, Mr. Kulasa completed a “Associate Post Hire Information”

survey and selected “No” to the questions of whether he was “Registered Disabled” or

in need of accommodations to perform the essential functions of his position. Dkt. #82-

4.

       In May 2017, Mr. Kulasa accepted a promotion to an exempt-level position as a

“P.M. Operations Manager” at a larger Wyndham property in Breckenridge, Colorado.

DSUF ¶ 3. Supervised by Linsey Breece and Jesse Schreiner, Mr. Kulasa began

training at the property’s front desk. Front desk operations, along with maintenance and

housekeeping, was one of the essential functions of the position. DSUF ¶ 4. See also

Dkt #70-12 at 5 (“[W]hile essential job responsibilities are administrative[,] . . . the

position will be responsible for the overall operation of housekeeping, maintenance and

front desk operation . . ..”). Mr. Kulasa was expected to show competence in handling

front desk operations before moving on to the other areas of responsibility. DSUF ¶ 4.

       Almost immediately, Mr. Kulasa’s supervisors identified deficiencies in his ability

to complete tasks independently, respond to guest emails, and support front desk staff


                                               2
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 3 of 17




when needed. DSUF ¶ 5. Ms. Breece offered in-person meetings and training to assist

Mr. Kulasa in the months that followed. DSUF ¶ 6. Shortly thereafter, in July 2017, Mr.

Kulasa wrote a “letter of concern” to human resources expressing his disgust in how he

was being treated by his supervisors. DSUF ¶ 7. He objected to being “tasked to wrap

glass vases in paper, and to park a General Mananger[‘]s company car,” and stated that

he “refuse[d] to be managed and communicated through emails, gossip, passive

aggression, spy pigeons and extreme propaganda.” Dkt. #70-18 at 2. The letter does

not mention any disability.

       Within two days of Mr. Kulasa’s letter, Ms. Breece, Mr. Schreiner, and Wyndham

General Manager Jesse Larson met with him to discuss his performance issues, as

other Wyndham employees had complained to them about Mr. Kulasa’s interpersonal

skills, attitude, and job performance. DSUF ¶ 8; Dkt. #70-15. During this meeting, Mr.

Kulasa claims that he requested to not work the front desk as a “reasonable

accommodation” because he did not believe it was part of his job description, that he

found the work “boring and stagnate”, and “it was having a negative effect on his mental

condition.” Dkt. #77 at 56–57. Mr. Kulasa does not state that he told Ms. Breece or Mr.

Schreiner what specific mental “condition” or “illness” he suffered from, and their notes

do not mention any discussion that Mr. Kulasa was disabled. Instead, Ms. Breece left

the meeting with the impression that Mr. Kulasa “thinks he is right–and he hears what

he wants to hear or what he thinks he hears, not always matching what others are

actually saying. And when others try to re-clarify he shuts down and doesn’t listen at

all.” Dkt. #70-20 at 1 (emphasis in original).




                                                 3
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 4 of 17




       When Mr. Kulasa, despite consistent coaching, continued to perform poorly, Ms.

Breece and Mr. Schreiner issued a final written warning and corrective action notice on

July 25, 2017. DSUF ¶ 10. They also had follow-up meetings with him on August 1, 8,

and 15, 2017. DSUF ¶ 11. On August 20, 2017, Mr. Kulasa sent an email to both his

supervisors claiming that “due to the inappropriate state of my job title . . . I am in an

acute state of psychiatric depression,” Dkt. #70-22 at 2. However, Mr. Kulasa did not

request an accommodation to perform his duties in the front desk.

       Then, on September 5, 2017, Mr. Kulasa called an internal Wyndham human

resources hotline to complain about his position and stated that he was depressed and

suicidal, which prompted Wyndham to request the local police to conduct a welfare

check. DSUF ¶¶ 13–14. Mr. Kulasa then took a medical leave of absence under the

Family Medical Leave Act (FMLA). DSUF ¶¶ 15. While on leave, Mr. Kulasa

communicated via email with Kathleen Ochab, Wyndham’s VP of Human Resources,

wherein he rehashes his complaints about his job and co-workers. Dkt. #70-25; Dkt.

#70-26.

       On December 12, 2017, Mr. Kulasa completed neuropsychic testing which

indicated that he met the criteria for a diagnosis of Attention Deficit Hyperactivity

Disorder (ADHD) and would benefit from medication to treat the disorder. Dkt. #77 at

107. There is no evidence that he informed Wyndham of this diagnosis or requested an

accommodation.

       Upon return from leave in January 2018, Mr. Larson sent Mr. Kulasa a memo

detailing the expectations of the Operations Manager position, including front desk

support duties, PBX desk support, shuttle support, among others. Dkt. #70-27. Mr.




                                              4
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 5 of 17




Kulasa reported directly to Mr. Larson and focused on the housekeeping and

maintenance part of his job. DSUF ¶ 18. Nevertheless, Mr. Kulasa’s performance

deficiencies continued. DUSF ¶ 19. On February 1, 2018, Mr. Kulasa sent Mr. Larson

and Ms. Ochab another “letter of concern,” complaining about his treatment by others

on the job, but also stating that he understood the front desk duties well and could

execute them with both “efficiency and excellence.” Dkt. #70-29 at 2. Mr. Kulasa did not

claim a disability nor request an accommodation to perform his job in this letter.

       Wyndham contends that it terminated Mr. Kulasa in February 2018 after he failed

to immediately report damage to a company vehicle; caused complaints for a verbal

tirade in which he was observed “cursing incessantly, using the F-word frequently, and

complaining the entire time about how much he hates the company and the job he’s

doing”; refused to cooperate with the Housekeeping Manager; and missed a key

meeting. DSUF ¶¶ 22–26.

       Mr. Kulasa sued Wyndham under the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12101, et seq (“ADA”), as amended by the ADA Amendments Act of 2008

(“ADAAA”), and the Colorado Anti–Discrimination Act, Colo. Rev. Stat. § 24–34–401, et

seq. (“CADA”). He also asserts a state law claim for unpaid wages. Wyndham has

moved for summary judgment.

                                II. LEGAL STANDARDS

a. Pro Se Plaintiff

       Mr. Kulasa is proceeding pro se. The Court, therefore, “review[s] his pleadings

and other papers liberally and hold[s] them to a less stringent standard than those

drafted by attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007)




                                             5
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 6 of 17




(citations omitted). However, a pro se litigant’s “conclusory allegations without

supporting factual averments are insufficient to state a claim upon which relief can be

based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A court may not assume

that a plaintiff can prove facts that have not been alleged, or that a defendant has

violated laws in ways that a plaintiff has not alleged. Associated Gen. Contractors of

Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983). See also

Whitney v. New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997) (court may not

“supply additional factual allegations to round out a plaintiff’s complaint”); Drake v. City

of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991) (the court may not “construct

arguments or theories for the plaintiff in the absence of any discussion of those issues”).

A plaintiff’s pro se status does not entitle him to an application of different rules. See

Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

b. Summary Judgment

       A motion for summary judgment serves the purpose of testing whether there is a

need for trial. Heideman v. S. Salt Lake City, 348 F.3d 1182, 1185 (10th Cir. 2003),

White v. York Intern. Corp., 45 F.3d 357, 360 (10th Cir. 1995). Pursuant to Rule 56,

summary judgment is appropriate when the motion “show[s] that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The court’s determination depends on whether

there are any genuine, factual issues that can be “properly resolved only by a finder of

fact because they may reasonably be resolved in favor of either party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).




                                              6
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 7 of 17




       The moving party bears the initial burden of showing factual basis for its motion.

Celotex Corp. v. Catrett, 477 US 317, 323 (1986). “The moving party may carry its initial

burden either by producing affirmative evidence negating an essential element of the

nonmoving party’s claim, or by showing that the nonmoving party does not have enough

evidence to carry it burden of persuasion at trial.” Trainor v. Apollo Metal Specialties,

Inc., 318 F.3d 976, 979 (10th Cir. 2002). A judge need consider only the cited materials,

but it may consider other materials in the record. Fed. R. Civ. P. 56(c)(3).

       Once the movant properly supports a motion for summary judgment, the non-

moving party “may not rest on mere allegations or denials of his pleading, but must set

forth specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S. at

256. Unsupported and/or conclusory allegations do not establish an issue of fact

sufficient to defeat summary judgment. MacKenzie v. City and County of Denver, 414

F.3d 1266, (10th Cir. 2005). See also McVay v. Western Plains Service Corp., 823 F.2d

1395, 1398 (10th Cir.1987).

                                             III. ANALYSIS

a. Mr. Kulasa’s ADA and CADA claims

       Mr. Kulasa asserts three employment-related claims against Wyndham for

discrimination, failure to accommodate, and retaliation, all based on his alleged

disability—ADHD. Because these claims rely on circumstantial, rather than direct,

evidence, I employ the analytical framework set forth in McDonnell–Douglas Corp. v.

Green, 411 U.S. 792, (1973). Under the McDonnell Douglas burden-shifting framework,

a three-step analysis is conducted: (1) first, “the plaintiff must establish a prima facie

case of discrimination or retaliation,” (2) if the plaintiff satisfies this initial burden, “the




                                                 7
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 8 of 17




defendant employer must offer a legitimate non-discriminatory reason for the adverse

employment action,” and (3) the burden then shifts back to the plaintiff who “must show

there is at least a genuine issue of material fact as to whether the employer’s proffered

legitimate reason is genuine or pretextual” Id. Because Mr. Kulasa has failed to

establish a prima facie case of discrimination or retaliation, I find that his ADA and

CADA1 claims fail.

       The ADA provides that no covered employer “shall discriminate against a

qualified individual on the basis of disability in regard to job application procedures, the

hiring, advancement, or discharge or employees, employee compensation, job training,

and other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a). To

make out a prima facie case for discrimination under the ADA, Mr. Kulasa must show

that he “(1) is a disabled person as defined by the ADA; (2) is qualified, with or without

reasonable accommodation, to perform the essential functions of the job held or

desired; and (3) suffered discrimination by an employer or prospective employer

because of that disability.” Dewitt v. Sw. Bell Tel. Co., 845 F.3d 1299, 1308 (10th Cir.

2017). In order to demonstrate “discrimination,” a plaintiff generally must show that he

has suffered an “adverse employment action because of the disability.” Mathews v.

Denver Post, 263 F.3d 1164, 1167 (10th Cir. 2001).The ADA defines the terms

“discriminate against a qualified individual on the basis of disability” to include “not

making reasonable accommodations to the known physical or mental limitations of an




1
 “The ADA and the CADA are, essentially, parallel statutory schemes that address
disability discrimination. . . . Thus, Colorado courts rely upon ADA case law in analyzing
CADA claims.” Lee v. Spectranetics Corp., No. 12–cv–00633–WYD–MEH, 2013 WL
5416972, at *4 (D. Colo. Sept. 27, 2013).


                                              8
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 9 of 17




otherwise qualified individual with a disability . . . unless [the employer] can demonstrate

that the accommodation would impose an undue hardship on the operation of the

business of [the employer].” 42 U.S.C. § 12112(b)(5)(A).

       In order to establish a claim under the ADA, a plaintiff must make a prima facie

case that he has a disability. Congress defines the term “disability” under the ADA in

three ways: “(A) a physical or mental impairment that substantially limits one or more

major life activities of such individual; (B) a record of such an impairment; or (C) being

regarded as having such an impairment (as described in paragraph (3)).” 42 U.S.C. §

12102(2). The relevant determination is whether Mr. Kulasa had a disability at the time

of the adverse employment decision. See Carter v. Pathfinder Energy Servs., 662 F.3d

1134, 1145 (10th Cir. 2011).

       To establish an ADA disability under subsection (A), the disability definition

applicable in this case,2 Mr. Kulasa must “articulate with precision” both his impairment

and the major life activity it substantially limited. Johnson v. Weld Cty., Colo., 594 F.3d

1202, 1218 (10th Cir. 2010) (citation omitted). An impairment is substantially limiting

when it renders an individual either unable or significantly restricted in her ability to

perform a major life activity “compared to the average person in the general population.”

Doebele v. Sprint/United Mgmt. Co., 342 F.3d 1117, 1129 (10th Cir. 2003).

       Mr. Kulasa contends that ADHD is a qualifying disability under the ADA.

However, he has presented no evidence from which a rational jury could find that it

substantially limited his ability to perform his job as an Operations Manager. Although




2
  Mr. Kulasa does not contend that he had a record of an impairment or that Wyndham
regarded him as impaired.


                                              9
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 10 of 17




 he found front desk duty to be dull and beneath his talents, Mr. Kulasa does not

 articulate, precisely or otherwise, how his ADHD affected his ability to actually perform

 the work. In fact, Mr. Kulasa maintains in his Response that he “was fully capable of

 executing the tasks and duties of the front desk, and had been doing so successfully

 with the Defendants [sic] for 18 months prior to him being promoted to the position of

 Operations Manager.” Dkt. #77 at 8. Significantly, when he was hired, he also explicitly

 informed Wyndham that was not disabled or in need of accommodations. Dkt. #82-4.

 And in a November 7, 2017 email, written while Mr. Kulasa was on FMLA leave, he

 stated that his unspecified “condition did not make my daily work duties unobtainable,

 my condition was triggered by the poor work culture that was structed by” Ms. Breece,

 Mr. Larson, and Mr. Schreiner. Dkt. #70-33. Moreover, while he was diagnosed with

 ADHD in December 2017, that diagnosis contained no functional, employment-related

 limitations. See Wilkerson v. Shinseki, 606 F.3d 1256, 1262 (10th Cir. 2010) (“A medical

 diagnosis is insufficient, rather, the ADA requires plaintiffs to offer evidence that the

 extent of the limitation caused by their impairment in terms of their own experience is

 substantial.” (internal quotation marks omitted)). Finally, when Mr. Kulasa returned from

 FMLA leave, he was assigned to housekeeping and maintenance operations, not front

 desk duty. He does not allege, much less present evidence, that his ADHD impacted his

 ability perform these tasks. In short, Mr. Kulasa has merely alleged that he suffered

 from ADHD; he has not shown that it substantially limited a major life activity.

 Accordingly, he cannot establish a prima facie case of discrimination.

        Even if Mr. Kulasa’s ADHD qualified as a disability under the ADA, his ADA and

 CADA claims cannot survive summary judgment because there is no evidence that he




                                              10
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 11 of 17




 was terminated because of it. In his communications with Wyndham and others, Mr.

 Kulasa refers to a “mental illness” or “mental condition,” but never to ADHD. For

 instance, in an August 20, 2017 email to Ms. Breece and Mr. Schreiner, Mr. Kulasa

 states that “[d]ue to the inappropriate state of my job title/position,” he was in an “acute

 state of psychiatric depression.” Dkt. #70-22. His failure to reference ADHD makes

 sense in this context: Mr. Kulasa was not diagnosed with the condition until December

 of that year. Logically, Wyndham could not have discriminated against Mr. Kulasa for a

 condition Mr. Kulasa himself did not know about. Even when Mr. Kulasa returned to

 work in January 2018, after being diagnosed with ADHD, there is no evidence that he

 informed Wyndham of the condition. On the contrary, the evidence indicates that Mr.

 Kulasa’s employment was terminated because of several incidents that cannot be linked

 to his ADHD, including damaging a company vehicle and failing to report the accident,

 and indulging in a profanity-laced tirade against the company in front of other

 employees. Mr. Kulasa simply has not shown any causal link between an adverse

 employment action and his disability.

        Similarly, Mr. Kulasa cannot show that he requested an accommodation for his

 disability. “An employer cannot be liable for failing to accommodate a disability if it is

 unaware of the need for an accommodation.” Aubrey v. Koppes, --- F.3d ----, 2020 WL

 5583649, at *7 (10th Cir. Sept. 18, 2020). Mr. Kulasa never informed Wyndham that he

 had ADHD or needed some reasonable accommodation to assist him. Thus, Wyndham

 had no duty to provide such accommodation. Mr. Kulasa argues that he did request a

 reasonable accommodation in form of not working the front desk. However, he does not

 state how this request was related to his un-disclosed (and un-diagnosed) ADHD.




                                               11
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 12 of 17




 Furthermore, front desk duties were part of his job, and “an employee’s request to be

 relieved from an essential function of her position is not, as a matter of law, a

 reasonable or even plausible accommodation.” Mason v. Avaya Communs., Inc., 357

 F.3d 1114, 1122 (10th Cir. 2004). Mr. Kulasa also claims that he asked that the front

 desk be moved and for breaks. Dkt. #77 at 60. However, what he actually requested

 was to “either eliminate the desk all together [sic] or have the location moved” because

 in addition for it being in a “difficult area to work in and concentrate[,] . . . there is also a

 matter of company confidentiality with some information.” Id. at 168. There is no

 reference to any disability. Further, Mr. Kulasa conceded in his deposition that he could

 take a break whenever he wanted. Dkt. #77-3 at 22.

        Finally, Mr. Kulasa has not established a prima facie case of retaliation. The

 ADA’s retaliation statute provides that “[n]o person shall discriminate against any

 individual because such individual has opposed any act or practice made unlawful by

 this chapter or because such individual made a charge, testified, assisted, or

 participated in any manner in an investigation, proceeding, or hearing under this

 chapter.” 42 U.S.C. § 12203(a). To prosecute an ADA retaliation claim, “a plaintiff need

 not show that [ ]he suffers from an actual disability.” Selenke v. Med. Imaging of Colo.,

 248 F.3d 1249, 1264 (10th Cir. 2001). Rather, on this point, the plaintiff need only show

 that he had a reasonable, good-faith belief that he was disabled. Id.; see Krouse v. Am.

 Sterilizer Co., 126 F.3d 494, 502 (3d Cir. 1997) (“By its own terms, the ADA retaliation

 provision protects ‘any individual’ who has opposed any act or practice made unlawful

 by the ADA . . ..” (quoting 42 U.S.C. § 12203(a))).




                                                12
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 13 of 17




       To establish a prima facie case of ADA retaliation, a plaintiff must prove that (1)

 he “engaged in a protected activity”; (2) he was “subjected to an adverse employment

 action subsequent to or contemporaneous with the protected activity”; and (3) there was

 “a causal connection between the protected activity and the adverse employment

 action.” Foster v. Mountain Coal Co., LLC, 830 F.3d 1178, 1186–87 (10th Cir. 2016). A

 protected activity is opposition to an illegal employment practice that “can range from

 filing formal charges to complaining informally to supervisors.” Medina v. Income

 Support Div., N.M., 413 F.3d 1131, 1136 (10th Cir. 2005). The Tenth Circuit has

 recognized that a request for accommodation can constitute protected activity

 supporting a retaliation claim. Foster, 830 F.3d at 1188. Mr. Kulasa has not identified

 the protected activity he was engaged in. It was not a request for reasonable

 accommodation because he never made such a request, and his general complaints

 about his job and co-workers do not suffice. Although “no magic words are required, to

 qualify as protected opposition the employee must convey to the employer his or her

 concern that the employer has engaged in a practice made unlawful by the [ADA].”

 Hinds v. Sprint/United Mgmt. Co., 523 F.3d 1187, 1203 (10th Cir. 2008). Mr. Kulasa has

 not done so here.

       To the extent that Mr. Kulasa’s Amended Complaint can be construed to assert a

 claim for FMLA retaliation, that claim likewise fails.3 The elements of ADA and FMLA

 retaliation are the same. See Salemi v. Colorado Pub. Employees’ Ret. Ass’n, 176 F.

 Supp. 3d 1132, 1154 (D. Colo. 2016), aff’d, 747 F. App’x 675 (10th Cir. 2018). Mr.




 3
  The Amended Complaint does not explicitly assert a claim for FMLA retaliation. I
 address the issue in light of Mr. Kulasa’s pro se status.


                                             13
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 14 of 17




 Kulasa alleges in his Amended Complaint that when he returned from FMLA leave, he

 was demoted from Operations Manager to “Housekeeping Driver” at a lower pay rate.

 Dkt. #6 at 11. While this may be sufficient to survive a challenge under Rule 12(b)(6), at

 the summary judgment stage, Mr. Kulasa was required to provide evidentiary support

 for this claim. Wyndham has produced evidence that Mr. Kulasa was not demoted, but

 instead told to focus on maintenance and housekeeping, other areas within the

 Operations Manager’s purview. His job title and supervisor remained the same, and his

 salary even increased. The evidence shows that Mr. Kulasa’s termination was also

 unrelated to his decision to take FMLA leave: as described above, Wyndham set forth

 several legitimate, business-related reasons why Mr. Kulasa was let go.

 b. Mr. Kulasa’s Wage Claim

        Mr. Kulasa seeks compensation for unpaid wages under the Colorado Wage

 Claim Act (“CWCA”). The CWCA provides as follows:

        All wages or compensation . . . earned by any employee in any
        employment, other than [those due under a deferred compensation plan],
        shall be due and payable for regular pay periods of no greater duration
        than one calendar month or thirty days, whichever is longer, and on
        regular paydays no later than ten days following the close of each pay
        period unless the employer and the employee shall mutually agree on any
        other alternative period of wage or salary payments.
 Colo. Rev. Stat. § 8-4-103(1)(a). Actions brought under the CWCA must “be

 commenced within two years after the cause of action accrues” unless the violation is

 willful, then the limitation period is three years. Colo. Rev. Stat. § 8-4-122.

        Mr. Kulasa initiated this lawsuit on February 25, 2019. In his original complaint,

 he references facts supporting of his ADA discrimination claim, but he did not state a

 claim for relief for unpaid wages. Mr. Kulasa then amended his complaint on March 11,

 2019 and included a separate wage claim. It is undisputed that Mr. Kulasa was


                                               14
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 15 of 17




 promoted to the non-exempt position as Operations Manager on May 26, 2017.

 Accordingly, the relevant time period for claims relating to unpaid overtime is, at the

 very earliest, February 25, 2017 through May 26, 2017, at the latest.4

        Mr. Kulasa’s wage claim can be separated into four component parts: (1) over

 two thousand hours of uncompensated “on-call” time; (2) 180 hours of “contract work”

 that he performed for Wyndham while he was already on the clock; 3) an unreimbursed

 cell phone bill; and 4) not being reimbursed for using his personal vehicle for work.

        First, Mr. Kulasa claims that Wyndham failed to pay him for 2,160 hours of “on

 call” pay from April 2016 to May 25, 2017. As noted above, any claim for unpaid wages

 prior to February 25, 2017 is time-barred. Moreover, Mr. Kulasa has not demonstrated

 either (1) that he was not paid for hours he recorded in Wyndham’s timekeeping

 system, or (2) that he was somehow prevented from submitting accurate timesheets.

 Mr. Kulasa’s timesheet and paystubs, which were submitted by Wyndham for me to

 review, indicate that Mr. Kulasa was paid for the overtime and on-call time he worked.

 Compare Dkt. #70-5 with Dkt. #70-6. In his Response, Mr. Kulasa argues that

 Wyndham’s employee handbook states that he was entitled to be paid time-and-a-half

 for all on-call hours worked. See Dkt #77 at 29. However, the cited page from the

 employee handbook actually shows that it is Wyndham’s policy that on-call pay is paid

 at “the associate’s regular rate, or at an overtime rate if the associate’s on-call work

 takes him over 40 hours per week.” Dkt #77 at 237. Mr. Kulasa’s deposition testimony



 4
   While Mr. Kulasa alleges in his Amended Complaint that Wyndham violated the wage
 statute willfully with malice or reckless indifference, at the summary judgment stage, he
 may not merely rest on allegations in his pleadings or arguments in his Response, but
 must provide some facts showing of the existence of willful intent. There is no evidence
 in the record any willful violation.


                                              15
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 16 of 17




 also evidences a confusion over how overtime pay is calculated; he apparently believes

 that overtime is anything over eight hours in a day (see Dkt. #77 at 243), when, under

 Colorado law, an overtime wage must be paid for all hours worked in excess of 40

 hours in one workweek, 12 hours in one workday, or 12 consecutive hours, regardless

 of whether the work period overlaps into a second day. See 7 Colo. Code Regs. § 1103-

 1:4.5 Mr. Kulasa provided a spreadsheet, presumably of his creation, of pay dates and

 pay amounts for hours worked as a Wyndham employee. See Dkt. #77 at 246–47. It is

 unclear how these records were compiled, but they do not overcome the evidence

 submitted by Wyndham that Mr. Kulasa was responsible for entering accurate

 timekeeping records and that he was paid for those hours he submitted.

        Second, Mr. Kulasa claims that he is entitled to compensation for “contract work”

 he provided both before and after his promotion to Operations Manager. For example,

 Mr. Kulasa appears to believe he should have been paid an hourly wage for working the

 front desk in addition to his compensation as the Operations Manager. He provides no

 factual support for this contention. He also claims that he essentially labored as a “home

 contractor, commercial painter, construction roofer, construction seat dock and sea wall

 builder” prior to his promotion. In addition to the fact that these claims are clearly time-

 barred, Mr. Kulasa failed to show that he was not paid his hourly wage during this

 period, and his belief that these duties fell outside the scope of his job description is

 irrelevant.




 5
   Under the Fair Labor Standards Act (“FLSA”), overtime must be paid for hours worked
 in excess of 40 hours in a workweek; the law does not require that overtime be paid for
 hours worked in excess of 8 hours per day or on weekends or holidays. See 29 U.S.C.
 § 207(a)(1).


                                              16
Case 1:19-cv-00561-NRN Document 91 Filed 10/08/20 USDC Colorado Page 17 of 17




       Finally, Mr. Kulasa claims that he is owed payment for the use of his personal

 cell phone for company business and mileage reimbursement for his personal vehicle. It

 is undisputed that Wyndham gave Mr. Kulasa a work phone. Dkt. #70-7. It is also

 undisputed that Wyndham paid Mr. Kulasa for the mileage reimbursements he

 submitted to Wyndham. Dkt. #70-8. Mr. Kulasa, on the other hand, provides no

 documentation regarding the phone expenses he attributes to his employment, or

 additional mileage reimbursement requests that were not honored. Mr. Kulasa claims

 that he asked for this information from Wyndham during discovery, but any such

 documentation, if it exists, would be in the possession of Mr. Kulasa.

       Mr. Kulasa has failed present any specific facts showing that there is a genuine

 issue that Wyndham violated the CWCA. Wyndham is therefore entitled to summary

 judgment on this claim.

                                    IV. CONCLUSION

       For the reasons set forth above, the Court GRANTS Defendant’s Motion for

 Summary Judgment (Dkt. #70). Judgment shall enter in favor of Defendant Wyndham

 Vacation Rentals North America and against Plaintiff Leon John Kulasa. Mr. Kulasa’s

 Amended Complaint (Dkt. #6) is DISMISSED WITH PREJUDICE.



 Date: October 8, 2020

                                          ____________________
                                          N. Reid Neureiter
                                          United States Magistrate Judge




                                            17
